

Exhibit 10.5


NONQUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT, effective as of __________, 20__, is made by and between GENEOS
Therapeutics, Inc. (the “Company”), a Delaware corporation, and ___________ (the
“Optionee”), an outside director the Company.
Recitals:
WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of the Company’s Common Stock; and
WHEREAS, the Company has established the Company’s 2016 Equity Incentive Plan
(the “Plan”), the terms of which are hereby incorporated by this reference and
made a part of this Agreement; and
WHEREAS, the Committee (as hereinafter defined) has determined that it would be
to the advantage and best interest of the Company and its stockholders to grant
the nonqualified stock option provided for herein under the Plan to the Optionee
in consideration of the Optionee’s agreement to serve as a director of the
Company and as an incentive for increased efforts during such service;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:
Article 1
DEFINITIONS
Section 1.1 -     Definitions
Whenever the following terms are used in this Agreement, they shall have the
meanings specified below unless the context clearly indicates to the contrary.
“Act” shall mean the Federal Securities Act of 1933, as amended.
“Change of Control” shall have the meaning set forth in Section 10(a) of the
Plan.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Committee established in accordance with Section 2(a)
of the Plan, if one has been appointed, or the Board of Directors of the
Company, if no Committee has been appointed.
“Common Stock” shall mean the $.0001 par value Common Stock of the Company.


1



--------------------------------------------------------------------------------




“Option” shall mean the nonqualified stock option to purchase Common Stock
granted under this Agreement.
“Plan” shall have the meaning set forth in the second Recital paragraph above.
“Stockholders Agreement” shall mean any stockholders agreement among the Company
and its stockholders existing on the date the Option (or its respective portion)
is exercised.
“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
“Termination of Service” shall mean the time when the Optionee ceases to be a
director of the Company for any reason.
ARTICLE 2    
GRANT OF OPTION
Section 2.1 -     Grant of Option
Effective as of the date hereof, the Company grants to the Optionee the Option
to purchase any part or all of an aggregate of [_______] shares of Common Stock
upon the terms and conditions set forth in this Agreement. The Option shall be
subject in all respects to the provisions of this Agreement and of the Plan. The
Option is not intended to be an incentive stock option under Section 422 of the
Code.
Section 2.2 -     Purchase Price
The purchase price of the shares of Common Stock covered by the Option shall be
$[___] per share.
Section 2.3 -     Adjustments in Option
The number of shares subject to issuance upon exercise of the Option and the
purchase price thereof are subject to adjustment in accordance with Section 3(b)
of the Plan.
ARTICLE 3    
EXERCISABILITY OF OPTIONS
Section 3.1 -     Exercisability
(a)    Subject to the provisions of this Article 3, the Option shall vest and
become exercisable vest in three consecutive annual installments of _____ shares
each on _________, 201_, ___________, 201_ and ___________, 201_, respectively;
provided that the Optionee continues to serve as a director of the Company on
the applicable vesting date [Confirm vesting and acceleration.]


2



--------------------------------------------------------------------------------




(b)    No portion of the Option that is not exercisable at the time of the
Optionee’s Termination of Service shall thereafter become exercisable.
Section 3.2 -     Duration of Exercisability
Upon vesting, the installments provided for in Section 3.1 shall be cumulative.
Each such installment that vests and becomes exercisable pursuant to Section 3.1
shall remain exercisable until it becomes unexercisable under Section 3.3.
Section 3.3 -     Termination of Option
The Option may not be exercised to any extent after the first to occur of the
following events:
(a)    The expiration of ten years from the date the Option was granted; or
(b)    The expiration of one year after the Optionee’s Termination of Service.
Section 3.4 -     Acceleration of Exercisability
If a Change of Control shall occur prior to the termination of the Option
pursuant to Section 3.3, all of the shares purchasable upon the exercise of the
Option that have not yet vested as of the effective date of the Change of
Control shall vest and become immediately exercisable at that time,
notwithstanding anything to the contrary set forth in Section 3.1.
ARTICLE 4    
EXERCISE OF OPTION
Section 4.1 -     Person Eligible to Exercise
During the lifetime of the Optionee, only the Optionee may exercise the Option
or any portion thereof. After the death of the Optionee, any exercisable portion
of the Option may, prior to the time when the Option becomes unexercisable under
Section 3.3, be exercised by the Optionee’s personal representative or by any
person empowered to do so under the Optionee’s will or under the then applicable
laws of descent and distribution.
Section 4.2 -     Partial Exercise
Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.3;
provided, however, that each partial exercise shall be for whole shares only.
Section 4.3 -     Manner of Exercise


3



--------------------------------------------------------------------------------




The Option, or any exercisable portion thereof, may be exercised solely by
delivery to the Secretary of the Company of all of the following prior to the
time when the Option or such portion becomes unexercisable under Section 3.3:
(a)    Notice in writing signed by the Optionee or the other person then
entitled to exercise the Option or any portion, stating that the Option or
portion is thereby exercised, such notice complying with all applicable rules
established by the Committee;
(b)    ((1)    Full payment (in cash or by check) for the shares with respect to
which the Option or portion is exercised; or
(ii)    If the Committee in its sole discretion shall so permit, shares of
Common Stock owned by the Optionee duly endorsed for transfer to the Company
with a fair market value on the date of delivery equal to the aggregate purchase
price of the shares with respect to which the Option or portion is exercised; or
(iii)    If the Committee in its sole discretion shall so permit, a combination
of the consideration provided in the foregoing subsections 4.3(b)(i) and
4.3(b)(ii);
(c)    A bona fide written representation and agreement in a form satisfactory
to the Committee, signed by the Optionee or other person then entitled to
exercise the Option or portion, stating that the shares of stock are being
acquired for the Optionee’s own account, for investment and without any present
intention of distributing or reselling said shares or any of them except as may
be permitted under the Act, and then applicable rules and regulations
thereunder, and that the Optionee or other person then entitled to exercise the
Option or portion will indemnify the Company against and hold it free and
harmless from any loss, damage, expense or liability resulting to the Company if
any sale or distribution of the shares by such person is contrary to the
representation and agreement referred to above. The Committee may, in its
absolute discretion, take whatever additional action it deems appropriate to
ensure the observance and performance of such representation and agreement and
to effect compliance with the Act and any other federal or state securities laws
or regulations. Without limiting the generality of the foregoing, the Committee
may require an opinion of counsel acceptable to it to the effect that any
subsequent transfer of shares acquired on an Option exercise does not violate
the Act, and may issue stop-transfer orders covering such shares. Share
certificates evidencing stock issued on exercise of the Option shall bear an
appropriate legend referring to the provisions of this subsection 4.3(c) and the
agreements herein. The written representation and agreement referred to in the
first sentence of this subsection 4.3(c) shall, however, not be required if the
shares to be issued pursuant to such exercise have been registered under the
Act, and such registration is then effective in respect of such shares;
(d)    A written joinder to the Stockholders Agreement, if a Stockholders
Agreement shall be in effect, as provided in Section 5.2 hereof; and
(e)    In the event the Option or portion shall be exercised pursuant to Section
4.1 by any person or persons other than the Optionee, appropriate proof of the
right of such person or persons to exercise the Option.


4



--------------------------------------------------------------------------------




Section 4.4 -     Conditions to Issuance of Stock Certificates
The shares of Common Stock deliverable upon the exercise of the Option, or any
portion thereof, may be either previously authorized but unissued shares or
issued shares that have then been reacquired by the Company. Such shares shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificate or certificates for shares of Common Stock purchased
upon the exercise of the Option or portion thereof prior to fulfillment of all
of the following conditions:
(a)    The admission of such shares to listing on all stock exchanges or stock
markets on which such class of stock is then listed;
(b)    The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, that the
Committee shall, in its absolute discretion, deem necessary or advisable;
(c)    The obtaining of any approval or other clearance from any state or
federal government agency that the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and
(d)    The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience.
Section 4.5 -     Rights as Stockholder
The holder of the Option shall not be, nor have any of the rights or privileges
of, a stockholder of the Company in respect of any shares purchasable upon the
exercise of any part of the Option unless and until such part of the Option is
exercised in accordance with its terms.
ARTICLE 5    
TRANSFER OF OPTIONS AND SHARES
Section 5.1 -     Options Not Transferable
Neither the Option nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Optionee or the Optionee’s
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy) and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 5.1
shall not prevent transfers by will or by the applicable laws of descent and
distribution.
Section 5.2 -     Right of First Refusal; Repurchase Right; Joinder to
Stockholders Agreement


5



--------------------------------------------------------------------------------




The provisions of Section 9 of the Plan shall be applicable to any shares of
Common Stock issued under this Agreement. As a condition to the exercise of the
Option or any portion thereof, the Optionee or other person entitled to exercise
the Option shall enter into a written joinder to the any Stockholders Agreement
if required by the Committee.
ARTICLE 6    
MISCELLANEOUS
Section 6.1 -     Administration
The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Optionee, the
Company and all other interested persons. No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the Option.
Section 6.2 -     Withholding
All amounts which, under federal, state or local law, are required to be
withheld from the amount payable with respect to any Option shall be withheld by
the Company. Whenever the Company proposes or is required to issue or transfer
shares of Common Stock, the Company shall have the right to require the
recipient to remit to the Company an amount sufficient to satisfy any federal,
state or local withholding tax requirements prior to the delivery of any
certificate or certificates for such shares.
Section 6.3 -     No Right of Continued Service
Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue as a director of the Company, as the case may be, or shall
interfere with or restrict in any way the rights of the Company, which are
hereby expressly reserved, to terminate the service of the Optionee at any time
for any reason whatsoever, with or without cause.
Section 6.4 -     Notices
Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Optionee shall be addressed to the Optionee at the address given beneath the
Optionee’s signature hereto. By a notice given pursuant to this Section 6.4,
either party may hereafter designate a different address for notices to be given
to such party. Any notice that is required to be given to the Optionee shall, if
the Optionee is then deceased, be given to the Optionee’s personal
representative if such representative has previously informed the Company of the
Optionee’s status and address by written notice under this Section 6.4. Any
notice shall have been deemed duly given when sent by U.S. mail, postage
prepaid; by an overnight delivery service, charges prepaid; or by confirmed
facsimile.


6



--------------------------------------------------------------------------------




Section 6.5 -     Survival
Each provision of this Agreement that, by its terms, is intended to survive
beyond the exercise of the Option shall continue in effect thereafter until such
time as such term shall no longer apply.
Section 6.6 -     Entire Agreement
This Agreement and the Plan set forth the entire understanding of the parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings between the parties regarding the Option.
Section 6.7 -     Successors and Assigns
This Agreement shall inure to the successors and assigns of the parties;
provided, however, that neither this Agreement nor any rights hereunder may be
assigned by the Optionee, except to the extent expressly permitted herein.
Section 6.8 -     Titles
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.


(Signature page follows.)


7



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.
GENEOS THERAPEUTICS, INC.




By:                        


Name:                        


Title:                        






                        
Signature of Optionee




                        
Name of Optionee




Optionee’s Address:


                        




                        




Social Security Number:


                        








8

